DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, 16 and 17, in the reply filed on February 9, 2022 is acknowledged.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:  the recitation “claim[[s]]]” should be amended to “claim”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the recitation “articles (112)” should be amended to “articles .  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the recitation “a shell)” should be amended to “a shell[[)]]” (delete the errant closing parenthesis).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “at least one water-repellent micro-structuring on at least one inner wall.”  It is unclear whether the inner wall with the micro-structuring is the same inner wall of the cleaning chamber recited in claim 1 or if claim 13 is reciting that the micro-structuring in on the inner wall of the cooling container.  Appropriate correction is required.
Claim 17 is rejected for depending on rejected claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0180553 to Gaus et al.
As to claim 1, Gaus discloses a cleaning device for cleaning articles to be cleaned (see Gaus Fig. 1, ref.#10; paragraph [0028]), including at least one cleaning chamber for receiving the articles to be cleaned (see Gaus Fig. 1, ref.#12, paragraph [0028]), in addition including at least one application device for acting on the articles to be cleaned with at least one cleaning fluid (see Gaus Fig. 1, ref.#32, 46; paragraphs [0030], [0032]), wherein the cleaning device additionally comprises at least one cooling surface which points to the cleaning chamber (see Gaus Fig. 1, ref.#18; paragraph [0030]) and at least one cooling container which is thermally coupled with the cooling surface for receiving a cooling liquid (see Gaus Fig. 1, ref.#30; paragraph [0030]), wherein the cooling surface includes an inner wall of the cleaning chamber which points to the cleaning chamber and wherein the inner wall is coolable by the cooling liquid on an outside which is arranged outside the cleaning chamber (see Gaus Fig. 1, ref.#12, 18, 30; paragraph [0030]), wherein the cleaning device comprises at least one control system (see Gaus paragraph [0035]).
Gaus further discloses to fill the cooling container with cooling liquid, heat the cooling liquid in the cooling container, and remove the cooling liquid from the cooling container (see Gaus paragraphs [0013], [0018]-[0019]).  Since Gaus discloses that the control system is used to control run the cleaning device (see Gaus paragraph [0035]), it is reasonably expected that the control system is configured to perform the steps of filling the cooling container with cooling liquid, heating the cooling liquid in the cooling container, and removing the cooling liquid from the cooling container (see Gaus paragraphs [0013], [0018]-[0019]).  While Gaus does not explicitly call said substeps as a regeneration step, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by 
As to claim 6, Gaus discloses that the control system is set up in order to heat the cooling liquid in the cooling container in method step b) as a result of heated cleaning fluid in the cleaning chamber (see Gaus paragraphs [0013], [0018]-[0019] where the water in the cooling chamber is heated from the heated cleaning fluid in the cleaning chamber).
As to claim 8, Gaus discloses that the control device is additionally set up in order to control at least one cleaning step in the cleaning device, wherein the articles to be cleaned are acted upon with the cleaning fluid in the cleaning step, wherein the regeneration step and the cleaning step are separate steps (see, e.g., Gaus paragraph [0018] disclosing a washing operation and rinsing operation separate from the steps of claim 1).
As to claim 11, Gaus discloses that the cooling container is a medium store arranged on the rear wall of the cleaning chamber and arranged by means of a heat-conducting connection (see Gaus paragraph [0030] and Fig. 1, ref.#30).  Gaus Fig. 1 discloses that the medium store comprises a shell fitted onto the wall directly (see Gaus Fig. 1, ref.#30) and to the extent that Gaus does not disclose that the interior space is realized between the shell and the wall wherein the cooling liquid is in contact with the wall of the cleaning chamber in the cooling chamber, said configuration is merely a design consideration obvious to one of ordinary skill in the art based on Gaus Fig. 1, ref.#30 showing the shared wall between the chamber 12 and medium store 30).

Claims 2-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0180553 to Gaus et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2012/0145195 to Buser et al.
Gaus is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, Gaus does not explicitly disclose that the controller is configured to control the regeneration step in such a manner that the cooling container is acted upon with at least a predetermined minimum number of heat equivalents, wherein the heat equivalents are a variable which quantifies thermal hygienization or thermal germicide and which includes a temperature and a period of time of an effect of the temperature.  Buser discloses a similar dishwasher and storage tank wherein Buser discloses the need to control the dishwasher to sanitize the storage tank (see Buser paragraph [0029] and [0011]).  Buser further discloses that the storage tank can be cleaned by controlling the cleaning (read as regeneration step) in such a manner that the cooling container is acted upon with at least a predetermined minimum number of heat equivalents, wherein the heat equivalents are a variable which quantifies thermal hygienization or thermal germicide and which includes a temperature and a period of time of an effect of the temperature (see Buser paragraphs [0043]-[0046]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gaus to include a sanitation step as disclosed by Buser in order to kill any micro-organisms and stop the associated odor (see Buser paragraphs [0044]-[0045]).
As to claims 3 and 4, the combination of Gaus and Buser discloses that the control system can be set up in order to establish at least one temperature of the cooling container as a function of time and to establish from this the accumulated heat equivalents, with which the cooling container is acted upon and that the cooling container can be kept at a temperature from about 52-77 degrees Centigrade for a timer period of 900 to 10 seconds (see Buser paragraph [0045] where the sanitation step is disclosed in the rejection to claim 2).
As to claim 5, the combination of Gaus and Buser discloses that the control system can be set up in order to monitor reaching a predetermined required temperature in the cooling container, wherein the control system is additionally set up in order to wait for a predetermined time interval after reaching 
As to claim 9, the combination of Gaus and Buser discloses the sanitation/regeneration step as discussed above with respect to the rejection of claim 2.  The combination of Gaus and Buser further discloses that the control system can be additionally set up in order to control at least one drying step in the cleaning device wherein the articles to be cleaned are dried in the cleaning chamber in the drying step wherein the sanitation/regeneration step and the drying step are separate steps (see Buser paragraph [0046] where the sanitation/regeneration step can be a separate step from the other cycles).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0180553 to Gaus et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2012/0145195 to Buser et al. and U.S. Patent App. Pub. No. 2012/0073608 to Rieger et al.
Gaus is relied upon as discussed above with respect to the rejection of claim 1.
As to claims 6 and 7, Gaus does not explicitly disclose that the controller is configured to control the regeneration step in such a manner that the cooling chamber is sanitized via heating.  Buser discloses a similar dishwasher and storage tank wherein Buser discloses the need to control the dishwasher to sanitize the storage tank (see Buser paragraph [0029] and [0011]).  Buser further discloses that the storage tank can be cleaned by controlling the cleaning by heating the liquid in the storage tank (read as regeneration step) (see Buser paragraphs [0043]-[0046]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gaus to include a sanitation step via heating as disclosed by Buser in order to kill any micro-organisms and stop the associated odor (see Buser paragraphs [0044]-[0045]).
While the combination of Gaus and Buser does not explicitly disclose that the heating during the regeneration/sanitation step is done by the control system being configured to heat the cooling liquid in the cooling container as a result of heated cleaning fluid in the chamber and that a cleaning tank is filled with cleaning fluid, the cleaning fluid is heated and the heated cleaning fluid is circulated in the cleaning chamber in circulation mode by means of the application device so that the heated cleaning fluid heats the cooling container and the cooling liquid located therein via the cooling surface.  Rieger discloses that it is known in the art that the heat from the cleaning fluid provides the heat to the cooling container and the cooling liquid located therein (see Rieger paragraphs [0022]-[0026], [0066]), and it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gaus and Buser to have the control system heat the cleaning fluid in the cleaning chamber in order to heat the cooling fluid in the cooling chamber as disclosed by Rieger.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0180553 to Gaus et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2012/0145195 to Buser et al. and U.S. Patent No. 3,448,745 to Seeley.
Gaus is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, Gaus does not explicitly disclose that the controller is configured to control the regeneration step in such a manner that the cooling chamber is sanitized via heating.  Buser discloses a similar dishwasher and storage tank wherein Buser discloses the need to control the dishwasher to sanitize the storage tank (see Buser paragraph [0029] and [0011]).  Buser further discloses that the storage tank can be cleaned by controlling the cleaning by heating the liquid in the storage tank (read as regeneration step) (see Buser paragraphs [0043]-[0046]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gaus to include a sanitation step via heating as disclosed by 
While the combination of Gaus and Buser does not explicitly disclose a pressurized gas drying step after step c), use of pressurized gas as the final stage of a sanitation is well known in the art and does not provide patentable significance (see Seeley col. 1, lines 38-47).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gaus/Buser to include a pressurized gas source to dry the container as disclosed by Seeley and the results would have been predictable (drying the container to maintain the tank in a sanitary condition – see Seely col. 1, lines 38-40). 

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0180553 to Gaus et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2012/0145195 to Buser et al. and U.S. Patent No. 8,181,659 to Shin et al.
Gaus is relied upon as discussed above with respect to the rejection of claim 1.
As to claims 12 and 16, Gaus does not explicitly disclose that the cooling container comprises at least one germicidal coating on at least one inner wall, wherein the germicidal coating comprises a coating with silver ions.  Buser discloses that it is known in the art that storage containers can produce micro-organisms (see Buser Abstract).  Shin discloses that it is known in the art to coat dishwasher components susceptible to microbes breeding with a silver germicidal coating (see Shin col. 14, lines 52-60) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the cooling container of Gaus comprise a silver germicidal coating in order to prevent the breeding of microbes as disclosed by Buser and Shin (see Buser Abstract, Shine col. 14, lines 52-60).

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0180553 to Gaus et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2003/0140517 to Schmid and/or DE102010039358A1 to Classen (see machine translation).
Gaus is relied upon as discussed above with respect to the rejection of claim 1.
As to claims 13 and 17, Gaus does not explicitly disclose that the cooling container comprises at least one water-repellent micro-structuring on at least one inner wall wherein the water-repellent micro-structuring comprises a micro-structuring with lotus effect.  It is known in the prior art to use micro-structuring to produce a water-repellent lotus effect (see Schmid paragraph [0029] where structures are used to promote deposit of condensate; see also Classen machine translation paragraphs [0004]-[0005] and [0029]-[0032] disclosing use of microstructures to promote condensation).  It would have been obvious to one of ordinary skill in the art at the time of filing to include water-repellent micro-structuring on the condenser wall in order to promote reliable droplet condensation as is known in the art as disclosed by Schmid and/or Classen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714